United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1403
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

             Timothy Harris, also known as T., also known as Rakeem

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: November 28, 2017
                             Filed: November 30, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Timothy Harris challenges the sentence the
district court1 imposed after he pleaded guilty, pursuant to a written plea agreement,

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
to drug and firearm charges. His counsel has moved to withdraw and has submitted
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence
was unreasonable and failed to give sufficient weight to mitigating factors.

       We conclude that the appeal waiver is enforceable, because our review of the
record demonstrates that Harris entered into the plea agreement and the appeal waiver
knowingly and voluntarily, see Nguyen v. United States, 114 F.3d 699, 703 (8th Cir.
1997); the argument falls within the scope of the waiver; and no miscarriage of justice
would result from enforcing the waiver, see United States v. Scott, 627 F.3d 702, 704
(8th Cir. 2010) (de novo review); United States v. Andis, 333 F.3d 886, 890-92 (8th
Cir. 2003) (en banc). Furthermore, we have independently reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for
appeal outside the scope of the waiver.

      Accordingly, we grant counsel’s motion, and we dismiss this appeal.
                     ______________________________




                                         -2-